Filed 3/6/13 In re Justin Y. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re JUSTIN Y., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,                                                                                F065292

         Plaintiff and Respondent,                                             (Super. Ct. No. JL003666)

                   v.
                                                                                         OPINION
JUSTIN Y.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Merced County. David W.
Moranda, Judge.
         Kelly Babineau, under appointment by the Court of Appeal, for Defendant and
Appellant.
      Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.

                                                        -ooOoo-




*        Before Cornell, Acting P.J., Gomes, J. and Franson, J.
       The court continued appellant, Justin Y., as a ward of the court (Welf. & Inst.
Code, § 602) after he admitted allegations charging him with carrying a loaded firearm in
public (former Pen. Code, § 12031, subd. (a)(1)1) and street terrorism (§ 186.22, subd.
(a)), and the court found true allegations that he violated a previous order of the court
(Welf. & Inst. Code, § 777). Following independent review of the record pursuant to
People v. Wende (1979) 25 Cal.3d 436, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On October 22, 2011, Merced police officers responded to a call of a fight at a
liquor store. The officers checked the area and saw appellant and another male, both
documented members of a local street gang, sitting on chairs in front of a residence where
they did not live. As the officers questioned two other gang members who may have
been involved in the fight, appellant and the other male stood up. An officer told them
they needed to sit down and they both sat down on the curb. The officer then found a
loaded SIG Sauer .40-caliber handgun with the serial number removed, under the chair
where appellant had been sitting. Appellant and the other gang member were both
arrested.
       On October 25, 2011, the district attorney filed a juvenile wardship petition
charging appellant with carrying a loaded firearm in public (count 1), street terrorism
(count 2), receiving stolen property (count 3/§ 496, subd. (a)), obliterating the
identification of a firearm (count 4/§ 12090), violating a previous order of the court
(count 5), and a gang enhancement in count 1 (§ 186.22, subd. (b)(1)(A)).
       On November 9, 2011, appellant admitted the carrying a loaded firearm and street
terrorism offenses and the court found that he violated a previous order of the court based


1      Unless otherwise indicated, all further statutory references are to the Penal Code.
Former section 12031 was repealed on January 1, 2012, but its provisions were continued
without substantive change in section 25850. The repealed statute was in effect at all
times relevant here.


                                              2
on his admission of those offenses. In exchange for his plea, the court dismissed the
remaining counts and enhancements.
       On November 30, 2011, the court committed appellant to the Bear Creek
Academy Short Term Program, Level III. At the hearing, the prosecutor informed the
court that the victim of the stolen gun was requesting $600 for the loss of the gun, which
had to be destroyed because it did not have serial numbers. After defense counsel
objected that appellant should not be required to pay restitution for the gun because he
did not plead to the receiving stolen property charge, the court ordered that the matter be
set for a restitution hearing.
        On February 16, 2012, the probation department filed documents that supported a
restitution amount of $713.99 to the victim for the loss of his handgun and two cartridges
that were taken during the burglary when the gun was stolen.
       On May 9, 2012, the court ordered appellant to pay the confidential victim
$713.99.
       Appellant’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal.3d 436.) Appellant has not responded to this
court’s invitation to submit additional briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3